In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-14-00354-CR


                          HECTOR LEE GLORIA, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 242nd District Court
                                     Hale County, Texas
              Trial Court No. B19686-1406, Honorable Edward Lee Self, Presiding

                                       May 7, 2015

                             MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant Hector Lee Gloria was indicted for the state jail felony offense of

possession of five pounds or less but more than four ounces of marijuana. 1 He entered

an open plea of guilty which the trial court accepted. A jury assessed punishment at

two years’ confinement in a state jail facility and a fine of $7,500. The court pronounced

sentence accordingly.      Appellant timely appealed.      His court-appointed appellate


      1
          TEX. HEALTH & SAFETY CODE ANN. § 481.121(b) (West 2010).
attorney has filed a motion to withdraw from the representation supported by an Anders

brief.2 Agreeing with appointed counsel’s conclusion that the record fails to show any

arguably meritorious issue capable of supporting the appeal, we will affirm the trial

court’s judgment.


         In his Anders brief, counsel demonstrates a thorough review of the record. He

certifies the case presents no reversible error and no grounds exist for predicating an

appeal. The brief discusses the procedural history of the case, appellant’s plea of

guilty, and the hearing before the jury concerning appellant’s punishment. In a letter to

appellant, counsel states he provided appellant with a copy of his motion to withdraw

and Anders brief as well as a copy of the record and notified him of his right to file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 320 n.22 (Tex. Crim. App. 2014);

Johnson v. State, 885 S.W.2d 641, 645 (Tex. App.—Waco 1994, pet. refused). By

letter, we also notified appellant of his opportunity to submit a response to the Anders

brief. Appellant did not file a response.


         In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). Should

we determine the appeal has merit, the case will be remanded to the trial court for

appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991).




         2
        See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
and In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) (orig. proceeding).

                                             2
       We have independently examined the entire record to determine the existence of

any arguable grounds capable of supporting an appeal. Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). Agreeing with appellate counsel, we find the record presents no arguably

meritorious grounds for review. Accordingly, we grant counsel’s motion to withdraw 3

and affirm the judgment of the trial court. TEX. R. APP. P. 43.2(b).




                                                 James T. Campbell
                                                     Justice



Do not publish.




       3
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                             3